Title: To George Washington from Daniel Marshal, 30 June 1799
From: Marshal, Daniel
To: Washington, George



Sir,
Chatham Street 132. Newyork June 30th 1799.

wishing to prove my Respectfulness to you, I Send you the inclosed Writings. I would be glad, if you had not read yet all them and most happy, if you would not send them back. I got them double.
I came, with my Boy Seven Years of Age, from Magdeburgh to the United States of America, in the last Year, intending to purchase and cultivate a small Farm; but Circumstances have engaged me in Trade here, which gives me more Money and less contentment, than I want. I am respectfully Your humble Servant

Daniel Marshal

